Order entered October 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00894-CV

         TEXAS HEALTH AND HUMAN SERVICES COMMISSION, Appellant

                                               V.

                                 JOSEPH MCRAE, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04163

                                           ORDER
       We GRANT appellee’s October 3, 2014 motion for an extension of time to file a brief.

Appellee shall file his brief by OCTOBER 20, 2014. We caution appellee that no further

extension will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE